DETAILED ACTION
This office action is in response to the communication(s) filed 12/26/2019. Currently, claims 1-13 and 15-17 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong II Kim (US PG PUB no: 2017/0092820) hereinafter “Kim”.
Regarding claim 51: 
Kim teaches (Fig-29), A light source device (a display panel 1000, fig-29) comprising: 
a driving circuit (a circuit board 1010 including a driving circuit, fig-29); 

a color conversion layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) which is formed on or above the light outgoing surface (the first surface, fig-2B, ¶0040) and converts a wavelength of light emitted (converting a wavelength of light emitted, ¶0047) from the light outgoing surface (the first surface, ¶0040), wherein the light outgoing surface (the first surface, ¶0040) is made of a group III nitride semiconductor (In particular, nitride-based light devices based on Group III nitrides, such as gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), and indium aluminum gallium nitride (InAlGaN); ¶0003).
Regarding claim 52: 
Kim teaches (fig-2B) the light emitting element (a light emitting structure LS, fig-2B, ¶0040) includes at least two light emitting elements (C1, C2, and C3; fig-2B, ¶0040), and the light outgoing surfaces (the first surface, ¶0040) of the plurality of light emitting elements (C1, C2, and C3; fig-2B, ¶0040) lie in substantially a same plane.
Regarding claim 53:

Regarding claim 54:
Kim teaches (fig-20A-21B) a light-transmitting resin (a second encapsulant 180, fig: 20A-21B) is formed on at least one of the light emitting elements (a light emitting structure LS, fig-2B, ¶0040).
Regarding claim 510:
Kim teaches (fig-2B) a light blocking layer (the partition 145, fig-2B, ¶0048) which is arranged between the light emitting elements (C1, C2, and C3; fig-2B, ¶0040), wherein 
a surface of the light blocking layer (the bottom surface of the partition 145, fig-2B) on the side opposite to the side (a second surface, ¶0040) with the driving circuit and the light outgoing surface (a first surface, ¶0040) lie in substantially the same plane.
Regarding claim 511: 
Kim teaches (Fig-2B), A light source device (a display panel 1000, fig-29) comprising: 
a driving circuit (a circuit board 1010 including a driving circuit, fig-29); 
a light emitting element (C1, C2, and C3; fig-2B, ¶0040) made of a group III nitride semiconductor (In particular, nitride-based light devices based on Group III nitrides, such as gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), and indium aluminum gallium nitride (InAlGaN); ¶0003) which has a light outgoing surface (a first surface, ¶0040) on a side opposite to a side (a second surface, ¶0040) with the driving circuit (a circuit board 1010 including a driving circuit, fig-29), is arranged on the driving circuit (a circuit board 1010 including a driving circuit, fig-29), and is electrically connected to the driving circuit (¶0128); and 

a color filter layer (the filter layers 153a, 153b, and 153c, fig-2B, ¶0047) which is arranged on the phosphor layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047), wherein the light outgoing surface (the first surface, ¶0040) is made of a group III nitride semiconductor (In particular, nitride-based light devices based on Group III nitrides, such as gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), and indium aluminum gallium nitride (InAlGaN); ¶0003).
Regarding claim 512: 
Kim teaches (Fig-2B), the light emitting element (a light emitting structure LS, fig-2B, ¶0040) includes at least two light emitting elements (C1, C2, and C3; fig-2B, ¶0040), and 
the phosphor layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) is in contact with the respective light outgoing surfaces (the first surface, ¶0040) of the light emitting elements (a light emitting structure LS, fig-2B, ¶0040).
Regarding claim 513: 
Kim teaches (Fig-2B), A light source device (a display panel 1000, fig-29) comprising: 
a driving circuit (a circuit board 1010 including a driving circuit, fig-29); 
a plurality of light emitting elements (C1, C2, C3, fig-2B, ¶0040) made of a group III nitride semiconductor (In particular, nitride-based light devices based on Group III nitrides, such as gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), and indium aluminum gallium nitride (InAlGaN); ¶0003), each of which has a light outgoing surface (a first surface, ¶0040) on a side opposite to a side (a second surface, 
a plurality of color conversion layers (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) which corresponds to one-to-one with the light emitting elements (C1, C2, C3, fig-2B, ¶0040) and each of which is formed on or above the light outgoing surface (the first surface, fig-2B, ¶0040) of the corresponding light emitting elements (C1, C2, C3, fig-2B, ¶0040) and converts a wavelength of light emitted (converting a wavelength of light emitted, ¶0047) from the light outgoing surface (the first surface, ¶0040) of the corresponding light emitting elements (C1, C2, C3, fig-2B, ¶0040); and 
a light absorbing layer (the partition 145, fig-2B, ¶0048) which is arranged between the color conversion layers (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047), wherein the light outgoing surface (the first surface, ¶0040) is made of a group III nitride semiconductor (In particular, nitride-based light devices based on Group III nitrides, such as gallium nitride (GaN), aluminum gallium nitride (AlGaN), indium gallium nitride (InGaN), and indium aluminum gallium nitride (InAlGaN); ¶0003).
Regarding claim 515:
Kim teaches (fig-2B) the color conversion layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) is in contact with the light outgoing surface (the first surface, ¶0040).
Regarding claim 516:
Kim teaches (fig-2B) the color conversion layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) is in contact with the light outgoing surface (the first surface, ¶0040).
Regarding claim 517:
Kim teaches (fig-2B) the color conversion layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) is in contact with the light outgoing surface (the first surface, ¶0040).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yong II Kim (US PG PUB no: 2017/0092820) hereinafter “Kim” in view of Martin Brueckel (US PG PUB No: 2017/0303367), hereinafter “Brueckel”. (FP 7.21.aia) 
Regarding claim 55:
Kim is silent regarding the light outgoing surface of at least one of the light emitting elements is exposed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Brueckel to arrange the light outgoing surface (the second emitting surface 4, fig-3, ¶0071) of at least one of the light emitting elements is exposed (the second LED chip 40 is not assigned any phosphor, ¶0070) in order to offer great variability, as far as the spectral mixing ratios and possible ‘stroboscope” effects are concerned (¶0071).
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yong II Kim (US PG PUB no: 2017/0092820) hereinafter “Kim” in view of Norwin von Malm (US PG PUB No: 2012/0193657), hereinafter “Malm”. (FP 7.21.aia) 
Regarding claim 56:
Kim teaches (fig-2B) the color conversionAttorney Docket No. US79206 layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) along a direction from the driving circuit (a circuit board 1010 including a driving circuit, fig-29) toward the light emitting element (C1, C2, C3, fig-2B, ¶0040).
However, Kim is silent regarding a thickness of the color conversionAttorney Docket No. US79206 layer is different for each of type of the color conversion layer.
In the same field of endeavor, Malm discloses (fig-3) a conversion element 31, 32 is disposed downstream of each emission area, wherein the conversion elements differ from one another and are formed with different thicknesses (¶0042) in a direction running perpendicular to the first main area of the light emitting diode chip (¶0031).

Regarding claim 58:
Kim is silent regarding a concentration of a color conversion material contained in the color conversion layer is different for each of type of the color conversion layer.
In the same filed of endeavor, Malm discloses the concentration of the phosphors of different conversion elements can differ (¶0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Malm form a concentration of a color conversion material contained in the color conversion layer is different for each of type of the color conversion layer in order to emit mutually different secondary radiation (¶0010).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yong II Kim (US PG PUB no: 2017/0092820) hereinafter “Kim” in view of Hiroto Tamaki (US PG PUB No: 2015/0340574), hereinafter “Tamaki”. (FP 7.21.aia) 
Regarding claim 57:
Kim teaches (fig-2B) the color conversionAttorney Docket No. US79206 layer (wavelength conversion layers 151a, 151b, and 151c, fig-2B, ¶0047) along a direction from the driving circuit (a circuit board 1010 including a driving circuit, fig-29) toward the light emitting element (C1, C2, C3, fig-2B, ¶0040).

In the same field of endeavor, Tamaki discloses (fig-6A-6F) forming different shapes and width of cavity 19 which in turn forms the shapes and width of a wavelength conversion layer 10 along a direction orthogonal to a direction from the connecting terminal 3 (more specifically on the protrusions 3a, ¶0116) to the upper surface 16 of the light emitting element 5 (¶0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Tamaki form a width of the color conversion layer along a direction orthogonal to a direction from the driving circuit toward the light emitting element is different for each of type of the color conversion layer in order to adjust the light output angle to a desired angle (¶0124).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yong II Kim (US PG PUB no: 2017/0092820) hereinafter “Kim” in view of Pun Jae Choi (US PG PUB No: 2016/0351767), hereinafter “Choi”. (FP 7.21.aia)
Regarding claim 59:
Kim is silent regarding projections and recesses are formed at the light outgoing surface.
However, in the same field of endeavor, Choi teaches (fig-1B) projections and recesses (embossings P, fig-1B, ¶0084) are formed at the light outgoing surface (on an upper surface of the first conductivity-type semiconductor layer 121, fig-1B, ¶0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Choi form projections and recesses (embossings P, fig-1B, ¶0084) at the light outgoing surface .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kong et al. (US PG PUB No: 2016/0284673) teaches a sub-pixel unit includes an LED unit and a filter layer transmitting light of a specific color.  In each sub-pixel unit, a position of the filter layer corresponds to a position of the LED semiconductor chip, and the filter layer is located on a side of the LED semiconductor chip that emits light.
Windisch et al. (US PG PUB No: 2014/0285088) teaches the mixing of the scattering particle along with the first and second phosphors. It is likewise possible for one of the phosphors or both phosphors to be sedimented, such that a of the phosphors decreases in a direction away from the first light-chip, and that a concentration of the first scattering particles increases in a direction away from the first light-chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M ISLAM whose telephone number is (571)272-8343.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD M. ISLAM/
Patent Examiner
Art Unit 2895
/RATISHA MEHTA/Primary Examiner, Art Unit 2895